           Case: 3:21-cv-00181-JJH Doc #: 1 Filed: 01/22/21 1 of 6. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

  KENNETH MCFADDEN,                               CASE NO.: 3:21-cv-181
  1449 Corry Avenue
  Toledo, Ohio 43614                              JUDGE:

            Plaintiff,                            COMPLAINT

  v.                                              (JURY DEMAND ENDORSED HEREIN)

  ENCORE SERVICE GROUP, LLC                       Charles E. Boyk (0000494)
  c/o Brian D. O’Keefe                            Michael A. Bruno (0033780)
  370 E. Maple Road, 3rd Floor                    Kathleen R. Harris (0088079)
  Birmingham, Michigan 48009                      Charles E. Boyk Law Offices, LLC
                                                  1500 Timberwolf Drive
  and                                             Holland, OH 43528
                                                  Telephone: (419) 241-1395
  RILEY M. WOOLFORD                               Facsimile: (419) 241-8731
  8450 Summerfield Road                           Email: cboyk@charlesboyk-law.com
  Lambertville, Michigan 48114                    mbruno@charlesboyk-law.com
                                                  kharris@charlesboyk-law.com
             Defendants.
                                                  Attorneys for Plaintiffs

        Now comes Plaintiff Kenneth McFadden, by and through the undersigned counsel, and

hereby brings this Complaint against Defendants Encore Service Group, LLC and Riley M.

Woolford for damages arising out of an automobile collision that occurred on or about December

13, 2017 at the University of Toledo Medical Center. In support of his claims, Plaintiff states as

follows:

                                        THE PARTIES

   1. Plaintiff Kenneth McFadden is an individual and a resident of the State of Ohio.

   2. Upon information and belief, Defendant Encore Service Group, LLC is a for-profit limited

        liability company organized under the laws of the State of Michigan and operating in the
    Case: 3:21-cv-00181-JJH Doc #: 1 Filed: 01/22/21 2 of 6. PageID #: 2




   States of Michigan and Ohio to provide transportation and valet services, including at

   medical facilities.

3. Upon information and belief, Defendant Riley M. Woolford is an individual and a resident

   of the State of Michigan, who at all relevant times was operating in the course and scope

   of his employment and/or agency with Defendant Encore Service Group, LLC.

                             JURISDICTION AND VENUE

4. Plaintiff incorporates by reference each preceding and succeeding paragraph as though

   fully rewritten herein.

5. This Court has original jurisdiction over this matter under 28 U.S.C. § 1332 because the

   Plaintiff’s citizenship is diverse from each of the Defendants’ citizenship, and because the

   amount in controversy exceeds seventy-five thousand dollars ($75,000.00).

6. Venue is proper in this Court under 28 U.S.C. § 1391(b) because the collision described

   herein occurred in Lucas County, Ohio, which is located in this judicial district.

7. This matter was originally commenced in Lucas County Court of Common Pleas on March

   20, 2019 and was removed to U.S. District Court for the Norther District of Ohio on May

   10, 2019 under the case number 3:19-cv-01056-JRK.

8. The matter was voluntarily dismissed pursuant to stipulation of both parties on February

   27, 2020 and is being refiled pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

                             FACTUAL ALLEGATIONS

9. Plaintiff incorporates by reference each preceding and succeeding paragraph as though

   fully rewritten herein.

10. Upon information and belief, Defendant Encore Service Group, LLC operates at the

   University of Toledo Medical Center (“UTMC”) providing valet parking services.




                                            2
    Case: 3:21-cv-00181-JJH Doc #: 1 Filed: 01/22/21 3 of 6. PageID #: 3




11. On or about December 13, 2017, Plaintiff Kevin McFadden was operating his vehicle on

   UTMC premises.

12. At the same time, Defendant Riley M. Woolford was operating a vehicle owned by non-

   party Miranda L. Reid in the course and scope of his employment and/or agency as a valet

   parking driver for Defendant Encore Service Group, LLC.

13. Defendant Riley M. Woolford was stopped at the stop sign at Lot 41 and Hospital Drive

   directly in front of Plaintiff Kenneth McFadden, who was also stopped.

14. Defendant Riley M. Woolford began to pull into the intersection at Lot 41 and Hospital

   Drive, but upon noticing a car coming he quickly reversed.

15. When Defendant Riley M. Woolford reversed, he struck the Plaintiff Kenneth McFadden’s

   stopped vehicle.

16. It was snowing, and at all relevant times the view from the rear window of the vehicle

   operated by Defendant Riley M. Woolford was obstructed by snow.

17. University of Toledo police responded to the scene, and Plaintiff Kenneth McFadden

   immediately sought treatment at the onsite UTMC Emergency Room.

18. At the UTMC Emergency Room, Plaintiff Kenneth McFadden began treating for serious

   injuries, including but not limited to injuries to his left shoulder.

19. Upon information and belief, at all relevant times Defendant Riley M. Woolford was in the

   course and scope of his employment with Defendant Encore Service Group, LLC and was

   operating the vehicle at the direction of Defendant Encore Service Group, LLC at the time

   of the collision described herein.

                               FIRST CAUSE OF ACTION
                             (Negligence – Riley M. Woolford)

20. Plaintiff incorporates by reference each preceding and succeeding paragraph as though

   fully rewritten herein.

                                              3
    Case: 3:21-cv-00181-JJH Doc #: 1 Filed: 01/22/21 4 of 6. PageID #: 4




21. Defendant Riley M. Woolford owed a duty of care to operate the motor vehicle he was

   driving in a safe manner, in accordance with the laws of the State of Ohio and common

   law, so as not to cause injury to others including Plaintiff Kenneth McFadden.

22. Defendant Riley M. Woolford breached his duty of care by failing to keep a proper lookout,

   by reversing from an intersection, by reversing the vehicle with an obstructed view, and by

   striking Plaintiff Kenneth McFadden’s vehicle while reversing from an intersection.

23. As a direct and proximate result of Defendant Riley M. Woolford’s negligence and breach

   of his duty of care, Plaintiff Kenneth McFadden sustained serious and permanent personal

   injuries, including but not limited to injuries to his left shoulder, and was required to

   undergo hospital and medical care. Plaintiff Kenneth McFadden incurred hospital and

   medical care costs, and he incurred great pain, suffering, severe mental anguish, and

   emotional distress. There was also property damage to Plaintiff’s vehicle as a direct and

   proximate result of Defendant Riley M. Woolford’s breach of his duty of care.

24. Plaintiff Kenneth McFadden believes that his personal injuries are permanent in nature and

   will require future medical care and future medical care costs, and that he will continue to

   endure great pain, suffering, mental anguish, and emotional distress.

                         SECOND CAUSE OF ACTION
       (Respondeat Superior/Vicarious Liability – Encore Service Group, LLC)

25. Plaintiff incorporates by reference each preceding and succeeding paragraph as though

   fully rewritten herein.

26. At all relevant times during the incident described herein, Defendant Riley M. Woolford

   was acting in the course and scope of his employment, and at the direction of Defendant

   Encore Service Group, LLC.




                                            4
        Case: 3:21-cv-00181-JJH Doc #: 1 Filed: 01/22/21 5 of 6. PageID #: 5




   27. Under the doctrine of respondeat superior/vicarious liability, principal agency and/or

       agency by estoppel, Defendant Encore Service Group, LLC is liable for the negligent acts

       of its agents and employees, including Defendant Riley M. Woolford.

   28. Defendant Riley M. Woolford was negligent as set forth herein, and because he was acting

       in the course and scope of his employment at the direction of Defendant Encore Service

       Group, LLC, Defendant Encore Service Group, LLC is liable for his negligence.

   29. As a direct and proximate result of Defendant Riley M. Woolford’s negligence and breach

       of his duty of care, Plaintiff Kenneth McFadden sustained serious and permanent personal

       injuries, including but not limited to injuries to his left shoulder, and was required to

       undergo hospital and medical care. Plaintiff Kenneth McFadden incurred hospital and

       medical care costs, and he incurred great pain, suffering, severe mental anguish, and

       emotional distress. There was also property damage to Plaintiff’s vehicle as a direct and

       proximate result of Defendant Riley M. Woolford’s breach of his duty of care.

   30. Plaintiff Kenneth McFadden believes that his personal injuries are permanent in nature and

       will require future medical care and future medical care costs, and that he will continue to

       endure great pain, suffering, mental anguish, and emotional distress.

       WHEREFORE, Plaintiff prays for judgment against the Defendants in an amount

exceeding Seventy-Five Thousand Dollars ($75,000.00) on each of the above-stated causes of

action, together with interest, costs, reasonable attorney fees associated herewith, and such other

relief as the Court may deem just.

Dated: January 22, 2021                              Respectfully submitted,


                                                     /s/ Charles E. Boyk
                                                     Kathleen R. Harris
                                                     Charles E. Boyk
                                                     Attorneys for Plaintiff

                                                5
       Case: 3:21-cv-00181-JJH Doc #: 1 Filed: 01/22/21 6 of 6. PageID #: 6




                                      CERTIFICATION

      This is to certify that a copy of the foregoing was forwarded this 22nd day of January, 2021,

to:

Richard A. DiLisi, Esq.
4125 Highlander Pkwy., Ste. 200
Richfield, OH 44286
dilisir@nationwide.com


                                                            /s/ Charles E. Boyk
                                                            Kathleen R. Harris
                                                            Charles E. Boyk
                                                            Attorneys for Plaintiff




                                               6
